UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 20, 2014 CHINA AUTO LOGISTICS INC. (Exact name of registrant as specified in its charter) Nevada 000-52625 20-2574314 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Floor 1 FTZ International Auto Mall 86 Tianbao Avenue, Free Trade Zone Tianjin Province, The People’s Republic of China300461 (Address of principal executive offices) Registrant’s telephone number, including area code: (86) 22-2576-2771 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01. Other Events. As previously reported on a Form 8-K filed on November 22, 2013 (the “Original Form 8-K”), Tianjin Binhai Shisheng Trading Group Co. Ltd (“Shisheng”), a wholly-owned subsidiary of the Company, entered into a Cooperation Framework Agreement to establish a joint venture between Tianjin Zhonghe Auto Sales Service Co., Ltd (“Zhonghe”), its wholly-owned subsidiary, and Car King (China) Used Car Trading Co., Ltd (“Car King”), to operate a used car trading platform and related services (the “Joint Venture”) at the Airport International Automall in Tianjin, China. As disclosed in the Original Form 8-K, the final terms of the Joint Venture were subject to the execution of a Joint Venture Agreement between Zhonge and Car King.After negotiation, Zhonghe and Car King willoperate the Joint Venturein accordance with the terms of the Articles of Association of the Joint Venture, and will not be execuitng a Joint Venture Agreement. Item 9.01. Financial Statements and Exhibits. The exhibit listed in the following Exhibit Index is filed as part of this Current Report on Form 8-K. Exhibit Number Exhibit Description 3.1 Articles of Association of Car King (Tianjin) Used Car Trading Co., Ltd., dated November 1, 2013. SIGNATURE PAGE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 20, 2014 CHINA AUTO LOGISTICS INC. By: /s/ Tong Shiping Name: Tong Shiping Title: President and Chief Executive Officer
